                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     THOMAS L. RUTLEDGE,                                 Case No. 18-cv-05530-HSG (PR)
                                                         Plaintiff,
                                   5
                                                                                             ORDER DENYING PLAINTIFF’S
                                                 v.                                          MOTION FOR APPOINTMENT OF
                                   6
                                                                                             COUNSEL
                                   7     P. LAM,
                                                                                             Re: Dkt. No. 17
                                                         Defendant.
                                   8

                                   9

                                  10          Plaintiff has filed a motion for appointment of counsel. A district court has the discretion

                                  11   under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent civil litigant in

                                  12   exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This
Northern District of California
 United States District Court




                                  13   requires an evaluation of both the likelihood of success on the merits and the ability of the plaintiff

                                  14   to articulate his claims pro se in light of the complexity of the legal issues involved. See id.

                                  15   Neither of these factors is dispositive and both must be viewed together before deciding on a

                                  16   request for counsel under section 1915(e)(1). To date, plaintiff has been able to present his claims

                                  17   in an adequate manner and there are no exceptional circumstances warranting appointment of

                                  18   counsel at this time. Should the circumstances of the case materially change, the Court may

                                  19   reconsider plaintiff’s request sua sponte. The request for appointment of counsel is therefore

                                  20   DENIED.

                                  21          This order terminates Docket No. 17.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 2/8/2019

                                  24

                                  25
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  26                                                                 United States District Judge
                                  27

                                  28
